          Case 1:19-cv-02514-KBJ Document 36 Filed 09/27/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BRIAN KAREM,

               Plaintiff,
                                                   Case No.: 19-cv-2514 (KBJ)
   v.

DONALD J. TRUMP, in his official capacity
as President of the United States and in his
individual capacity; and STEPHANIE
GRISHAM, in her official capacity as White
House Press Secretary and in her individual
capacity,


               Defendants.


                                    NOTICE OF APPEAL

        Notice is hereby given that the official-capacity Defendants in the above-captioned

matter appeal to the United States Court of Appeals for the District of Columbia Circuit from this

Court’s September 3, 2019 Order and Memorandum Opinion, ECF Nos. 33, 34.



Dated: September 27, 2019                    Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             ERIC R. WOMACK
                                             Assistant Director

                                             /s/ Joseph E. Borson
                                             ASHLEY A. CHEUNG (NY Bar No. 5405816)
                                             JOSEPH E. BORSON (Va. Bar No. 85519)
                                             Trial Attorneys, U. S. Dept. of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L St., NW
                                             Washington, D.C. 20005
                                             Tel. (202) 514-1944
Case 1:19-cv-02514-KBJ Document 36 Filed 09/27/19 Page 2 of 2



                           Ashley.Cheung@usdoj.gov
                           Joseph.Borson@usdoj.gov


                           Attorneys for the official capacity Defendants
